


Exhibit 10.45


THE WESTERN UNION COMPANY
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE


Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”), [_________] (“Executive”) has been granted the Performance-Based
Restricted Stock Unit Award described below (the “Award”). Certain terms and
conditions of the Award are set forth immediately below in this Award Notice.
Other terms and conditions are set forth in the Performance-Based Restricted
Stock Unit Award Agreement which is appended to this Award Notice. The Award
Notice and the Performance-Based Restricted Stock Unit Award Agreement are
together the “Agreement” which is made and entered into between The Western
Union Company, a Delaware corporation (the “Company”), and Executive as of the
Grant Date. Capitalized terms not otherwise defined in this Award Notice are
defined in the Plan or the Performance-Based Restricted Stock Unit Award
Agreement.




Grant Date:
[__________]
Target Award:
Maximum Award:
___ shares of Common Stock
___ shares of Common Stock
Performance Period:
[__________]
Performance Measure:
[__________]
Vesting Date:
[__________]



 
THE WESTERN UNION COMPANY,
 
a Delaware corporation
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 







































--------------------------------------------------------------------------------






THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT --
TERMS AND CONDITIONS - [_____________]




1.
Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in your Award Notice (which forms part of this Agreement) as of the
Grant Date specified in your Award Notice, related to shares of the Company’s
common stock (“Shares”), subject to the terms and conditions set forth in this
Agreement and the Plan. The terms of the Plan are hereby incorporated in this
Agreement by this reference and made a part hereof. Capitalized terms not
defined herein shall have the same definitions as set forth in the Plan.



2.
Each Unit shall provide for the issuance and transfer to Executive of one Share
upon lapse of the restrictions set forth in paragraph 3 below and subject to the
satisfaction of the Performance Measure during the Performance Period set forth
in the Award Notice and the Committee’s determination of the amount of the Award
payable to Executive in accordance with Exhibit A. Upon issuance and transfer of
Shares to Executive following the Restricted Period (as defined herein),
Executive shall have all rights incident to ownership of such Shares, including
but not limited to voting rights and the right to receive dividends.



3.
Subject to other provisions of this Agreement and the terms of the Plan, on the
third anniversary of the Grant Date, subject to the satisfaction of the
Performance Measure during the Performance Period set forth in the Award Notice
and the Committee’s determination of the amount of the Award payable to
Executive in accordance with Exhibit A, all restrictions on the Units shall
lapse and the number of Shares subject to the Units determined by the Committee
to be transferred to Executive in accordance with Exhibit A shall be issued and
transferred to Executive. Effective on and after such date, subject to
applicable laws and Company policies, Executive may hold, assign, pledge, sell,
or transfer the Shares transferred to Executive in Executive’s discretion. The
three year period in which the Units may be forfeited by Executive is defined as
the “Restricted Period.”

Notwithstanding the foregoing provisions in this paragraph 3, you will forfeit
all rights to the Units unless you accept these Terms and Conditions either
through on-line electronic acceptance (if permitted by the Company) or by
signing and returning to the Company a copy of these Terms and Conditions prior
to the third anniversary of the Grant Date. Signed copies of these Terms and
Conditions should be sent to the attention of: Western Union Stock Plan
Administration, 12500 E. Belford Avenue, M21B2, Englewood, Colorado 80112. In
addition, notwithstanding any other provision of the Plan or this Agreement, in
order for the restrictions on the Units to lapse, you must execute and return to
the Company or accept electronically an updated restrictive covenant agreement
(and exhibits) if requested by the Company which may contain certain noncompete,
nonsolicitation and/or nondisclosure provisions. Failure to execute or
electronically accept such an agreement prior to the third anniversary of the
Grant Date will cause the Units to be forfeited.
Prior to the issuance and transfer of Shares upon vesting, the Units will
represent only an unfunded and unsecured obligation of the Company. Any Shares
determined by the Committee to be transferred to Executive in accordance with
Exhibit A shall be issued and transferred to Executive as soon as
administratively practicable after the end of the Restricted Period, and in no
event later than March 15 of the calendar year immediately following the year in
which the Restricted Period ends. If at any




--------------------------------------------------------------------------------




time the Company determines, in its discretion, that the listing, registration
or qualification of the Shares upon any securities exchange or under any
foreign, state or federal law, or the consent or approval of any governmental
authority is necessary or desirable as a condition to the issuance and transfer
of Shares to the Executive (or his or her estate), such issuance and transfer
will not occur unless and until such listing, registration, qualification,
consent or approval will have been effected or obtained.
4.
Executive may elect to satisfy Executive’s obligation to advance the amount of
any required income tax (including foreign, federal, state and local taxes),
social insurance, payroll tax, payment on account or other tax-related items
related to Executive’s participation in the Plan and legally applicable to
Executive (the “Required Tax Payments”) by any of the following means: (1) a
cash payment to the Company, (2) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of Common
Stock having an aggregate Fair Market Value, determined as of the Tax Date,
equal to the amount necessary to satisfy any such obligation, (3) authorizing
the Company to withhold whole shares of Common Stock which would otherwise be
delivered to Executive having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
Executive, equal to the amount necessary to satisfy any such obligation, (4) a
cash payment to the Company by a broker-dealer acceptable to the Company to whom
Executive has submitted an irrevocable notice of sale, or (5) any combination of
(1) and (2).

Executive acknowledges that the ultimate liability for all Required Tax Payments
legally due by Executive is and remains Executive’s responsibility and may
exceed the amount actually withheld by the Company and/or Executive’s employer.
Executive further acknowledges that the Company and/or Executive’s employer (i)
make no representations or undertakings regarding the treatment of any Required
Tax Payments in connection with any aspect of the Units, including the grant of
the Units, the vesting of the Units, the conversion of the Units into Shares,
and the subsequent sale of any Shares acquired at vesting; and (ii) do not
commit to structure the terms of the grant or any aspect of the Units to reduce
or eliminate tax Executive’s liability.
To avoid negative accounting treatment, the Company may withhold or account for
Required Tax Payments by considering applicable minimum statutory withholding
rates. If the obligation for Required Tax Payments is satisfied by withholding
in Shares, for tax purposes, Executive is deemed to have been issued the full
number of Shares due to Executive at vesting, notwithstanding that a number of
Shares are held back solely for the purpose of paying the Required Tax Payments
due as a result of any aspect of Executive’s participation in the Plan. Finally,
Executive shall pay to the Company or Executive’s employer any amount of
Required Tax Payments that the Company or Executive’s employer may be required
to withhold as a result of Executive’s receipt of the Units, the vesting of the
Units, or the conversion of the vested Units to Shares that cannot be satisfied
by the means previously described. The Company may refuse to issue Shares to
Executive if Executive fails to comply with his or her obligations in connection
with the Required Tax Payments as described herein.
5.
The Units may not be sold, assigned, transferred, pledged, or otherwise disposed
of, except by will or the laws of descent and distribution, while subject to
restrictions. If Executive or anyone claiming under or through Executive
attempts to make any such sale, transfer, assignment, pledge or other
disposition of Units in violation of this paragraph 5, such attempted violation
shall be null, void, and without effect.



6.
Executive shall forfeit Executive’s right to any unvested Units if Executive’s
continuous employment with the Company or a Subsidiary or Affiliate terminates
for any reason during the Restricted Period





--------------------------------------------------------------------------------




(except solely by reason of a period of Related Employment or as set forth in
paragraphs 7 and 9).


7.
If Executive’s employment with the Company terminates for any reason on or after
the first anniversary of the Grant Date, other than voluntary termination by
Executive, death, Disability, Retirement or for Cause, and paragraph 9 does not
apply, Executive shall be entitled to a prorated Award. Such prorated Award
shall be equal to the amount of the Award which is actually earned, based upon
satisfaction of the Performance Measure during the Performance Period (as
certified by the Committee in writing) and the Committee’s determination of the
amount of the Award payable to Executive in accordance with Exhibit A,
multiplied by a fraction, the numerator of which shall equal the number of days
Executive was employed with the Company during the Restricted Period and the
denominator of which shall equal the number of days in the Restricted Period.
Such prorated Award shall be paid at the same time as if Executive had remained
employed with the Company through the end of the Restricted Period. If
Executive’s employment with the Company terminates before the first anniversary
of the Grant Date for any reason other than death, Disability or Retirement, and
paragraph 9 does not apply, Executive shall not be entitled to a prorated Award.



If Executive’s employment with the Company terminates by reason of death or
Disability, the Award shall be paid, to the extent earned, based upon
satisfaction of the Performance Measure during the Performance Period (as
certified by the Committee in writing) and the Committee’s determination of the
amount of the Award payable to Executive in accordance with Exhibit A, to
Executive or Executive’s executor, administrator, legal representative,
beneficiary or similar person (together, the “Beneficiary”), as the case may be,
as if Executive had remained employed with the Company through the end of the
Restricted Period.


If Executive’s employment with the Company terminates by reason of Retirement,
Executive shall be entitled to a prorated Award. Such prorated Award shall be
equal to the amount of the Award which is actually earned, based upon
satisfaction of the Performance Measure during the Performance Period (as
certified by the Committee in writing) and the Committee’s determination of the
amount of the Award payable to Executive in accordance with Exhibit A,
multiplied by a fraction, the numerator of which shall equal the number of days
Executive was employed with the Company during the Restricted Period and the
denominator of which shall equal the number of days in the Restricted Period.
Such prorated Award shall be paid at the same time as if Executive had remained
employed with the Company through the end of the Restricted Period.


If Executive’s employment with the Company is terminated voluntarily by
Executive (except for an Eligible Termination Reason described in Section 5(b)
of the Severance/Change in Control Policy applicable to members of the Company’s
Executive Committee at the time of a Change in Control) or is terminated by the
Company for Cause, Executive’s Award shall, except to the extent vested as of
the date of termination, be immediately forfeited.


8.
During the Restricted Period, Executive (and any person succeeding to
Executive’s rights pursuant to the Plan) will have no ownership interest or
rights in Shares underlying the Units, including no rights to receive dividends
or other distributions made or paid with respect to such Shares or to exercise
voting or other shareholder rights with respect to such Shares. Executive shall
not be entitled to receive dividend equivalents in connection with this Award.



9.
If Executive is eligible to participate in the Severance/Change in Control
Policy applicable to members of the Company’s Executive Committee at the time of
a Change in Control and Executive’s employment with the Company, a Subsidiary or
an Affiliate terminates for an eligible reason under such policy during the
24-month period commencing on the effective date of the Change in Control,





--------------------------------------------------------------------------------




then, subject to the terms of such policy, the Award shall be paid to Executive,
to the extent earned, based upon satisfaction of the Performance Measure during
the Performance Period (as certified by the Committee in writing) and in
accordance with Exhibit A, as if Executive had remained employed with the
Company through the end of the Restricted Period.


10.
The terms of this Agreement may be amended from time to time by the Committee in
its sole discretion in any manner that it deems appropriate; provided, however,
that no such amendment shall adversely affect in a material manner any right of
Executive under this Agreement without Executive’s written consent.



11.
Any action taken or decision made by the Company, the Board, or the Committee or
its delegates arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on Executive and all persons claiming under or through
Executive. By accepting this grant of Units or other benefit under the Plan,
Executive and each person claiming under or through Executive shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.



12.
In accepting the award of Units, Executive acknowledges that (i) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time, as
provided in the Plan; (ii) the award of Units is voluntary and occasional and
does not create any contractual or other right to receive future awards of
Units, or benefits in lieu of Units even if Units have been awarded repeatedly
in the past; (iii) all decisions with respect to future awards, if any, will be
at the sole discretion of the Committee; (iv) Executive’s participation in the
Plan is voluntary; (v) the award of Units is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or to Executive’s employer, and the Units are outside the scope of
Executive’s employment contract, if any; (vi) the Units are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (vii) neither the award of the Units nor any provision of
this Agreement, the Plan or the policies adopted pursuant to the Plan confer
upon Executive any right with respect to employment or continuation of current
employment, and in the event that Executive is not an employee of the Company or
any Subsidiary or Affiliate, the Units shall not be interpreted to form an
employment contract or relationship with the Company or any Subsidiary or
Affiliate; (viii) this grant of the Units does not establish or imply an
employment relationship between Executive and the Company; (ix) the future value
of the underlying Shares is unknown and cannot be predicted with certainty, (x)
if Executive receives Shares, the value of such Shares acquired upon vesting of
the Units may increase or decrease in value; (xi) no claim or entitlement to
compensation or damages arises from termination of the Units, and no claim or
entitlement to compensation or damages shall arise from any diminution in value
of the Units or Shares received upon the vesting of the Units resulting from
termination of the Executive’s employment by the Company or the Executive’s
employer (for any reason whatsoever and whether or not in breach of local labor
laws) and Executive irrevocably releases the Company and Executive’s employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, Executive shall be deemed irrevocably to have waived his
or her entitlement to pursue such claim; and (xii) in the event of involuntary
termination of employment (whether or not in breach of local labor laws),
Executive’s right to receive Shares pursuant to the Units after termination of
employment,





--------------------------------------------------------------------------------




if any, will be measured by the date of termination of Executive’s active
employment and will not be extended by a notice period mandated under local law;
the Committee shall have the exclusive discretion to determine when the
Executive is no longer actively employed for purposes of the award of the Units.


13.
The validity, construction, interpretation, administration and effect of these
Terms and Conditions and the Plan and rights relating to the Plan and to this
Agreement, shall be governed by the substantive laws, but not the choice of law
rules, of the State of Delaware.



14.
Executive hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Executive’s personal data as
described in this Agreement by and among, as applicable, Executive’s employer,
the Company and the Company’s Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing Executive’s participation in
the Plan.



Executive understands that Executive’s employer and/or the Company hold certain
personal information about Executive, including, but not limited to, Executive’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, and details of all equity awards to
Executive under the Plan, for the purpose of implementing, administering and
managing the Plan (“Data”). Executive understands that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in Executive’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protection than Executive’s country. Executive understands that
Executive may request a list with the names and addresses of any potential
recipients of the Data by contacting Executive’s local human resources
representative. Executive authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Executive’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the Shares received upon vesting of
the Units may be deposited. Executive understands that Data will be held only as
long as is necessary to implement, administer and manage Executive’s
participation in the Plan. Executive understands that Executive may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data, or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Executive’s
local human resources representative. Executive understands that refusal or
withdrawal of consent may affect Executive’s ability to receive a transfer of
Shares following the expiration of the Restricted Period. For more information
on the consequences of Executive’s refusal to consent or withdrawal of consent,
Executive understands that Executive may contact Executive’s local human
resources representative.


15.
The Company may, in its sole discretion, decide to deliver any documents related
to the Units and to participation in the Plan or related to future Units that
may be granted under the Plan by electronic means or to request Executive’s
consent to participate in the Plan by electronic means. Executive hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.



16.
If one or more provisions of this Agreement shall be held invalid, illegal or
unenforceable in any





--------------------------------------------------------------------------------




respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this
Agreement to be construed as to foster the intent of this Agreement and the
Plan.


17.
Executive should be aware that Executive may be entitled to revoke this
Agreement and Executive’s acceptance of the grant of the Units pursuant to the
Austrian Consumer Protection Act under the following conditions: (a) if
Executive signs this Agreement outside of the business premises of Executive’s
employer, Executive may be entitled to revoke the Agreement provided the
revocation is made within one week of Executive’s acceptance; or (b) if
circumstances relevant to Executive’s decision to enter into the Agreement, as
presented by the Company, either do not materialize or materialize to a
significantly reduced extent, through no fault of Executive’s, Executive may be
entitled to revoke the Agreement. This revocation must be made within one week
of the time that it is foreseeable that the circumstances mentioned above do not
materialize or materialize at a significantly reduced extent. If Executive
revokes under sections (a) or (b) listed above, the revocation must be in
written form to be valid. It is sufficient if Executive returns this Agreement
to the Company or the Company’s representative with language which can be
understood as Executive’s refusal to conclude or honor this Agreement.



18.
Executive acknowledges that Executive has read the Company’s Clawback Policy. In
consideration of the grant of the Units, Executive agrees to abide by the
Company’s Clawback Policy and any determinations of the Board pursuant to the
Clawback Policy. Without limiting the foregoing, and notwithstanding any
provision of this Agreement to the contrary, if the Board determines that any
Incentive Compensation (as defined in the Company’s Clawback Policy) received by
or paid to Executive resulted from any financial result or performance metric
that was impacted by Executive’s misconduct or fraud and that compensation
should be recovered from Executive (such amount being recovered, the “Clawbacked
Compensation”), then upon such determination, the Board may recover such
Clawbacked Compensation by (a) cancelling all or any portion of the unvested
Units (the “Clawbacked Portion”) and, in such case, the Clawbacked Portion of
the unvested Units shall automatically and without further action of the Company
be cancelled, (b) requiring Executive to deliver to the Company shares of Common
Stock acquired upon the vesting of the Units (to the extent held by Executive),
(c) requiring Executive to repay to the Company any net proceeds resulting from
the sale of shares of Common Stock acquired upon the vesting of the Units or (d)
any combination of the remedies set forth in clauses (a), (b) or (c). The
foregoing remedies are in addition to and separate from any other relief
available to the Company due to Executive’s misconduct or fraud. Any
determination by the Board with respect to the foregoing shall be final,
conclusive and binding upon Executive and all persons claiming through
Executive.



19.
To the extent any amounts under this Agreement are payable by reference to
Executive’s “termination of employment,” such term shall be deemed to refer to
Executive’s “separation from service,” within the meaning of Section 409A of the
Code. Notwithstanding any other provision in this Agreement, if Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
Executive’s separation from service, then to the extent any amount payable under
this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon Executive’s separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the separation from service or (b) the
date of Executive’s death.





--------------------------------------------------------------------------------










I hereby confirm that the foregoing and the documents attached hereto are hereby
in all respects accepted and agreed to by the undersigned as of the date of this
Agreement:
 
 
Signature:
 
Printed Name:
 
Date:
 
 
 







